DETAILED ACTION
Claims 1-20 and 22 are pending, and claims 7-14 and 16-19 are withdrawn.
Claims 1-6, 15, 20 and 22 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 15, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Xing et al., CN 1318873 A (Xing), in view of Edward et al., Handbook of Industrial Mixing: Science and Practice, John Wiley & Sons, Inc., 2004 (Edward).
The examiner has provided a machine translation of Xing et al., CN 1318873 A (Xing). The citation of the prior art set forth below refers to the machine translation.
Regarding claims 1-6 and 15, Xing discloses the preparation method of nanometre electro-catalyst for proton exchange membrane fuel cell (Xing, Abstract).
Xing further discloses using platinum halide water solution (i.e., a platinum compound in an aqueous medium) as raw material, dissolving with de-ionized water in a beaker, noble metal content 0.5-10g/l; adding active carbon (i.e., activated carbon) to absorb (i.e., to form an impregnated carbon/support material), the active carbon content is 0.05-2g/l (i.e., 0.05/1000*100-2/1000*100=0.005 to 0.2% by weight, which overlaps with the range of the present claim 1), and adjusting the pH value to 2.5-10.5 with alkaline solution; heating to 50-65 degrees centigrade; adding reducing agent, the reducing agent is hydrazine hydrate, sodium borohydride, one of hydrogen and formic acid water solution, keeping the temperature and continuing agitating for 1 hour (Xing, page 3, 3rd paragraph).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
Xing further discloses in Embodiment 6, adjusting pH to be pH=5 (Xing, page 6, Embodiment 6), which corresponds to the impregnating of the carbon takes place at a pH of 5, and the subsequent contacting of the impregnated carbon support with the reducing agent also comprising a period at pH of 5, if not the entire contacting process.

Xing does not explicitly disclose “wherein a Reynolds number of the stirrer is at least 50,000”, or “wherein the Reynolds number of the stirrer in step (ii) lies in the range of 75,000-180,000” or “wherein the Reynolds number of the stirrer in step (ii) lies in the range of 90,000-150,000”.
With respect to the difference, Edward teaches turbulence in mixing applications (Edward, Chapter 2, page 19). Edward specifically teaches fully turbulent conditions are achieved at Reynolds numbers (i.e., impeller Reynolds number or Reynolds number of the stirrer) higher than about 104, wherein the impeller Reynolds number is defined as Re=ρND2/ µ (Edward, p. 345, Chapter 6, 3rd paragraph).
As Edward expressly teaches, turbulence is central to much of liquid mixing technology and all of the typical processes (reaction, mass transfer etc.,) are dramatically affected by its presence (Edward, Chapter 2, page 19, 1st paragraph, lines 1-4).
Edward is analogous art as Edward is drawn to general mixing study, a requirement for all chemical reactions.
In light of the motivation of achieving turbulent flow (i.e., Reynolds number higher than about 104) as taught by Edward, it therefore would be obvious to a person of ordinary skill in the art to select a Reynolds number of the preparation method of nanometre electro-catalyst of Xing that is higher than about 104, including the presently claimed ranges, in order to achieve turbulent mixing and desirable chemical reaction results in Wan, and thereby arrive at the claimed invention. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 20, as applied to claim 1, Xing further discloses high resolution electronic microscope image shows the catalyst prepared having uniform grain diameter and preparation of nanometer catalyst size distribution at 4 + 0.5 nm (Xing, page 3, 4th paragraph), which reads upon the range of particle size distribution of the present claim. 

Although there is no disclosure that the test method is conformity with small-angle x-ray scattering, given that Xing discloses particle size distribution as the presently claimed and absent evidence criticality how the particle size distribution is measured, it is an examiner's position that particle size distribution disclosed by Xing to meet the claim limitation.

Regarding claim 22, as applied to claim 1, Xing further discloses using platinum halide water solution (i.e., a platinum compound in an aqueous medium) as raw material, dissolving with de-ionized water in a beaker, noble metal content 0.5-10g/l; adding active carbon to absorb, the active carbon content is 0.05-2g/l (Xing, page 3, 3rd paragraph), which corresponds to a produced catalyst composition containing 20 to 99.5% by weight of the platinum particles (i.e., 0.5/(0.5+2)*100=20 % by weight; 10/(10+0.05)*100=99.5% by weight) and overlaps the range of the present claim.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        



/MELISSA S SWAIN/Primary Examiner, Art Unit 1732